UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MarkOne) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number001-36361 Versartis, Inc. (Exact name of Registrant as specified in its Charter) Delaware 26-4106690 ( State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 4200 Bohannon Drive, Suite 250 Menlo Park, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (650)963-8580 Securities registered pursuant to Section12(b) of the Act: Common Stock, Par Value $0.0001 Per Share; Common stock traded on the NASDAQ Global Select Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YES¨NOx Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.YES¨NOx Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YESxNO¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the Registrant was required to submit and post such files).YESxNO¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a small reporting company) Smallreportingcompany ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YES¨NOx The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, based on the closing price of the shares of common stock on The NASDAQ Global Select Market on June30, 2015, the last business day of the registrant’s most recently completed second fiscal quarter, was $175,412,737. The number of shares of Registrant’s Common Stock outstanding as of February29, 2016 was 29,422,247. Portions of the Registrant’s Definitive Proxy Statement relating to the Annual Meeting of Shareholders, scheduled to be held on May18, 2016, are incorporated by reference into PartIII of this Report. Table of Contents Page PART I Item1. Business 1 Item1A. Risk Factors 30 Item1B. Unresolved Staff Comments 59 Item2. Properties 59 Item3. Legal Proceedings 59 Item4. Mine Safety Disclosures 59 PARTII Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 60 Item6. Selected Financial Data 62 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 63 Item7A. Quantitative and Qualitative Disclosures About Market Risk 72 Item8. Financial Statements and Supplementary Data 73 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 73 Item9A. Controls and Procedures 73 Item9B. Other Information 73 PARTIII Item10. Directors, Executive Officers and Corporate Governance 74 Item11. Executive Compensation 74 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 74 Item13. Certain Relationships and Related Transactions, and Director Independence 74 Item14. Principal Accounting Fees and Services 74 PARTIV Item15. Exhibits, Financial Statement Schedule 75 i PART I Item1. Business. Unless the context otherwise requires, references in this Form 10-K to the “company,” “Versartis,” “we,” “us” and “our” refer to Versartis, Inc.
